In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00038-CR
                                                ______________________________
 
 
                             EDWIN JEFFREY HENDRICKS,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 354th
Judicial District Court
                                                              Hunt County, Texas
                                                            Trial
Court No. 23,799
 
                                                          
                                        
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                     MEMORANDUM 
OPINION
 
            Edwin
Jeffrey Hendricks attempts to appeal his revocation of community
supervision.  Counsel represents to this
Court that Hendricks was sentenced December 27, 2010, that no timely motion for
new trial was filed, and that the notice of appeal was mailed to the trial
court clerk February 17, 2011.
            A
late notice of appeal invokes the appellate court’s jurisdiction only if (1) it
is filed within fifteen days of the last day allowed for filing, (2) a motion
for extension of time is filed in the court of appeals within fifteen days of
the last day allowed for filing the notice of appeal, and (3) the court of
appeals grants the motion for extension of time.  Olivo
v. State, 918 S.W.2d 519 (Tex. Crim. App. 1996).  Further, when a notice of appeal is filed
within the fifteen-day period but no timely motion for extension of time is
filed, the appellate court lacks jurisdiction. 
Id. at 522 (citing Rodarte v. State, 860 S.W.2d 108 (Tex.
Crim. App. 1993)).
            The
Texas Court of Criminal Appeals interprets Rule 26.3 of the Texas Rules of
Appellate Procedure strictly to require an appellant in a criminal case to file
his or her notice of appeal and a motion for extension within the fifteen-day
period for filing a late notice of appeal. 
Id. at 522–26; see Tex.
R. App. P. 26.3.  The Texas Court
of Criminal Appeals has expressly held that without a timely-filed notice of
appeal or motion for extension of time, we cannot exercise jurisdiction over an
appeal.  See Olivo, 918 S.W.2d at 522; see
also Slaton v. State, 981 S.W.2d 208, 209 n.3 (Tex. Crim. App. 1998).  
            Hendricks
has now filed a motion to extend time with this Court to file his notice of
appeal..  That motion was placed in the
mail on February 17, 2011, past the fifteen-day extension window allowed for
motions to extend time to file notices of appeal.  Tex.
R. App. P. 26.2(1).  We overrule
the motion as untimely filed.
            This
appeal is untimely brought, and we are without jurisdiction to hear this case.
            We
dismiss this appeal for want of jurisdiction.
 
 
                                                                        Jack
Carter
                                                                        Justice
 
Date Submitted:          February
28, 2011
Date Decided:             March
1, 2011
 
Do Not Publish